Citation Nr: 0001235	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  95-35 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cerebrovascular 
accident, claimed as secondary to service-connected grand mal 
seizures.

2.  Entitlement to service connection for a chronic brain 
syndrome.

3.  Entitlement to service connection for neuritis.

4.  Entitlement to an evaluation in excess of 10 percent for 
grand mal seizures with anemia and gingivitis.

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right femur fracture.

6.  Entitlement to a compensable evaluation for right 
testicle atrophy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran retired from active duty in August 1971, after 
more than twenty years of service. 

In a June 1996 decision, the Board of Veterans' Appeals 
(Board) remanded the issues of entitlement to service 
connection for a chronic brain syndrome, entitlement to 
service connection for neuritis, entitlement to an evaluation 
in excess of 10 percent for grand mal seizures with anemia 
and gingivitis, entitlement to a compensable evaluation for 
residuals of a right femur fracture, and entitlement to a 
compensable evaluation for right testicle atrophy to the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO) for additional development of the 
record.  The Board also determined that the veteran had not 
been informed of a March 1986 RO decision denying entitlement 
to service connection for a cerebrovascular accident, thus 
the claim remained open.  

In a September 1999 supplemental statement of the case, the 
RO determined that a 10 percent evaluation was warranted for 
residuals of a right femur fracture.  The RO also continued 
to deny entitlement to service connection for a chronic brain 
syndrome, entitlement to service connection for neuritis, 
entitlement to service connection for a cerebrovascular 
accident, entitlement to an evaluation in excess of 10 
percent for grand mal seizures with anemia and gingivitis, 
and entitlement to a compensable evaluation for right 
testicle atrophy.  A review of the record reflects that the 
requested development has been completed.  Thus, the case has 
now been returned to the Board for appellate consideration. 



FINDINGS OF FACT

1.  Competent medical evidence of a nexus between the 
veteran's cerebrovascular accident and his service-connected 
grand mal seizures, or any incident of service, has not been 
presented.

2.  Competent medical evidence of a nexus between a chronic 
brain syndrome and any incident of service, or any service-
connected disability, has not been presented.

3.  Competent medical evidence of a nexus between neuritis 
and any incident of service, or any service-connected 
disability, has not been presented.

4.  The veteran's grand mal seizures with anemia and 
gingivitis are manifested by a history of seizures requiring 
continuous medication, but without at least one major seizure 
in the last two years.

5.  Residuals of a right femur fracture are manifested by 
moderate knee and hip disability.  

6.  Right testicle atrophy does not result in any functional 
limitations to daily activities and is of no clinical 
consequence with respect to fertility potential or ability to 
achieve functional erections.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
cerebrovascular accident is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
neuritis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for a 
chronic brain syndrome is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The criteria for an evaluation in excess of 10 percent 
for grand mal seizures with anemia and gingivitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.124(a), Diagnostic Code 8910 (1999).

5.  A 20 percent evaluation is warranted for residuals of a 
right femur fracture.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5255 (1999).

6.  The criteria for a compensable evaluation for right 
testicle atrophy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.115b, Diagnostic Code 7523 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect a 1951 report of medical 
history in which the veteran noted treatment for a concussion 
at the age of thirteen.  Records dated in December 1956 
reflect a fracture of the right femur repaired with internal 
fixation by an intramedullary nail.  It was noted that the 
injury occurred as a result of a motor vehicle accident, 
which also reportedly resulted in unconsciousness for four 
days.  An atrophic right testicle was noted in February 1965 
as well as pain in the right hip.  A seizure disorder was 
noted in September 1966 and also in April 1967 and January 
1970.  April 1967 records also reflect a diagnosis of grand 
mal epilepsy and note a history of a subdural hematoma which 
was evacuated at the age of thirteen.  A June 1971 medical 
record reflects a normal electroencephalogram.  A medical 
board report of the same date notes that the veteran had 
experienced eight grand mal seizures since 1967, which were 
currently controlled with medication.  Service personnel 
records reflect that the veteran permanently retired by 
reason of physical disability.  

In an October 1971 rating decision, the RO determined that 
service connection was warranted for a grand mal seizure 
disorder, evaluated as 10 percent disabling.  

An October 1972 clinical record from the California Naval 
Hospital reflects discharge diagnoses of grand mal type 
seizure, probably alcohol withdrawal precipitated, and 
chronic alcoholism.  It was noted that no abnormality of the 
sensory system, motor system, or cranial nerves was detected 
on admission.  

Upon VA examination dated in February 1973, it was noted that 
the veteran's last seizures were in September and October and 
the veteran was currently under anticonvulsive medication.  
Neurological examination failed to disclose any gross 
abnormalities except some impairment of concentration and 
orientation.  Orthopedic examination revealed a history of an 
old fracture to the right femur with normal range of motion, 
but some pain on motion.  There was no evidence of muscle 
atrophy or fasciculations.  The right testicle was noted as 
soft and markedly tender.  

In a March 1973 rating decision, service connection was 
granted for residuals of a fracture to the right femur and 
for atrophy of the right testicle.  Both conditions were 
evaluated as noncompensable.  

Upon VA examination dated in March 1975, the veteran reported 
that he had stopped drinking one year earlier and had 
experienced no seizures in the past year.  It was noted that 
the veteran continued to take anticonvulsant medication.  A 
diagnosis of a grand mal convulsive disorder, related to 
ethanol by history, was noted.  

A private discharge summary dated in May 1975 reflects that 
the veteran was admitted following a motor vehicle accident 
in which he allegedly struck another vehicle in the rear.  It 
was noted that the veteran had not taken his seizure 
medication that morning, but had consumed alcohol.  Upon 
neurological examination, no focal deficit was noted.  
Impressions of blunt abdominal trauma, chronic alcohol abuse, 
chronic seizure disorder, chronic pancreatitis, and mild 
diabetes secondary to pancreatitis was noted.

Upon VA examination dated in March 1977, it was noted that 
the veteran's last seizure occurred six months earlier.  
Neurological examination failed to disclose any gross 
abnormalities.  The cranial nerves were noted as intact and 
the examiner noted no evidence of anosmia or ageustia.  A 
diagnosis of grand mal type seizures secondary to alcohol 
withdrawal was noted.  

A statement from a lay witness dated in August 1977 reflects 
that the veteran suffered a grand mal type seizure in June 
1977 and was attended by paramedics.  A separate statement 
from a lay witness, also dated in August 1977, reflects that 
the veteran suffered approximately five grand mal seizures in 
September 1976 and was hospitalized.  

VA clinical records dated in September 1977 reflect that the 
veteran was treated following a seizure.  A diagnosis of a 
seizure disorder secondary to trauma was noted.  The 
veteran's alcohol level was noted as negative.  

A VA clinical record dated in March 1978 reflects a diagnosis 
of a seizure disorder of unknown etiology.  It was noted that 
the veteran's seizures had continued despite abstinence from 
alcohol.  

A private medical record dated in November 1978 reflects a 
diagnosis of a chronic seizure disorder, rule out 
encephalitis and brain stem abscess.  

A private medical report dated in June 1979 reflects a 
history of the veteran's seizure disorder.  It was noted that 
in November 1978, the veteran presented with a history of 
nausea, vomiting, confusion, and belligerent behavior with a 
subsequent seizure.  

A private discharge summary dated in August 1979 reflects 
that the veteran was admitted after increasing lethargy and 
subsequent coma of about 15 hours.  Upon admission, it was 
noted that the veteran was obtunded and unresponsive to pain 
with disconjugate eye movements.  Diagnoses of Dilantin 
overdose and subsequent coma, alcoholism, history of seizure 
disorder, and history of subdural hematoma with craniotomy 
were noted.  

VA clinical records dated in June 1985 reflect impressions of 
borderline adult onset diabetes mellitus and seizures which 
were well controlled with medication.

A September 1985 private medical summary reflects that the 
veteran complained of vertigo and diplopia.  Decreased 
sensation to pinprick was noted on the right side of the face 
and decreased pain and temperature sensation was noted 
throughout the left side of the body.  Sensation was noted as 
normal on the right side of the body.  An impression of a 
brain stem cerebrovascular accident was noted.  It was noted 
that the veteran continued to experience nystagmus, diplopia, 
and right cerebellar findings with slight improvement during 
his hospitalization.  It was also noted that the veteran was 
transferred to a VA facility for continued physical and 
occupational therapy.  The record reflects that the veteran's 
last seizure occurred six years earlier.  

A private radiology report of a cranial computed tomography 
scan dated in September 1985 reflects generalized atrophic 
change and a focal area of thinning of the calvarium in the 
left temporal parietal region which might represent a 
previous burr-hole.

VA clinical records dated from October 1985 to December 1985 
reflect episodes of vertigo, continued gait problems, and 
diplopia in October and November 1985.  Physical therapy 
treatment was also noted.  December 1985 records reflect that 
the veteran was improving.

A December 1985 statement from a VA physician states that he 
should be offered extra assistance because he had recently 
suffered from a brain stem stroke and had difficulty with 
vision, balance, and gait.

Upon VA examination dated in February 1986, it was noted that 
the veteran's seizure disorder had continued despite 
abstinence from alcohol.  It was also noted that the veteran 
had experienced no seizures since 1979, and continued to take 
anticonvulsant medication.  Physical examination revealed 
mild nystagmus, mild diplopia, intermittent mild speech 
slurring, and an awkward gait with a cane for stability.  An 
impression of a well-controlled seizure disorder and status 
post brain stem infarction with disability in locomotion and 
stability, eye control, and sensation was noted.  

A private discharge summary dated in May 1987 reflects 
diagnoses of alcoholic hepatitis, status post cerebrovascular 
accident, and seizure disorder.  

VA treatment records dated in 1991 reflect continued care for 
gait instability.  October 1991 records reflect that the 
veteran was admitted for continued care post myocardial 
infarction after being transferred from a private medical 
facility.  Cardiac catheterization was performed.  Discharge 
diagnoses of significant two-vessel coronary artery disease, 
status post inferior myocardial infarction, congestive heart 
failure after myocardial infarction, macrocytic anemia, 
seizure disorder since 1966, and stroke in 1984 were noted.  
An additional discharge summary dated in November 1991 
reflects that the veteran underwent a coronary artery bypass 
graph. It was noted that the veteran was without seizures 
during his hospitalization.  

A private radiology report of the right hip dated in March 
1996 reflects bursal calcification of the right greater 
trochanter, osteoporosis, and mild degenerative arthritis.  

An August 1996 VA genitourinary examination record reflects 
that the veteran complained of urinary urgency and frequency 
as well as incontinence.  

Upon VA bone examination dated in September 1996, the 
examiner noted that examination of the legs showed them to be 
equal in length with no shortening.  The right femur appeared 
to be well healed and solid with no abnormal mobility.  The 
right hip was noted as painful on flexion to about 90 degrees 
with internal and external rotation limited to 30 degrees.  
Abduction of the right hip was noted as to 30 degrees and 
adduction was to 20 degrees.  X-ray examination revealed a 
fracture of the right femur that was well consolidated with 
massive new bone formation.  No abnormal valgus, or varus or 
rotation deformity was noted.  The examiner noted some 
ossification on the tip of the greater trochanter as a result 
of the removal of the intramedullary nail.  The examiner 
opined that was probably the cause of the veteran's pain in 
the right buttock when externally and internally rotating his 
hip.  The examiner concluded that there was no indication for 
any further orthopedic treatment of the right leg.  

Upon VA neurological examination dated in September 1996, the 
examiner noted the veteran was alert and oriented.  The 
veteran was able to recall objects three out of three in one 
and three minutes.  The pupils were equal and reactive to 
light.  Extraocular movement was intact with horizontal 
nystagmus and lateral gaze right greater than left.  No 
facial weakness was noted.  Light touch and pinprick were 
noted as decreased on the right face.  The examiner noted no 
pronator drift.  Both upper and lower extremities were 5 out 
of 5 strength throughout.  Sensory examination revealed 
decreased light touch and pinprick on the left upper and 
lower extremity.  Proprioception and vibration were intact in 
both ankles.  Gait was slightly wide based.  Coordination 
examination was intact bilaterally.  Deep tendon reflexes was 
one in the arms, trace in the knees, and absent in ankle 
jerks.  Toes were down going bilaterally.  It was noted that 
a routine electroencephalogram in July 1988 revealed 
moderately severe left temporal slowing.  Diagnoses of a 
seizure disorder, clinically well controlled, and a brain 
stem infarct were noted.  The examiner opined that in the 
setting in which the brain stem infarct occurred twenty years 
after the onset of the seizure, and when the veteran was 
seizure free, he did not feel that the brain stem infarct was 
related to the veteran's seizures or aggravated by his 
seizure disorder.  It was noted that the veteran canceled a 
magnetic resonance imaging study of the brain and did not 
want it rescheduled.  

In a December 1996 letter to the RO, the VA Medical Center in 
West Los Angeles reported that they were unable to locate any 
medical records at their facility regarding the veteran.

A February 1997 declaration from the custodian of records at 
Little Company of Mary Hospital reflects that no records 
regarding the veteran were found.  

A July 1997 VA genitourinary record reflects continued 
complaints of urinary urgency and frequency, slow stream, and 
incomplete emptying of his bladder.  

Upon VA authorized orthopedic examination dated in June 1999, 
the veteran complained of pain and stiffness in the right hip 
area.  The veteran described the pain as constant.  The 
examiner noted no swelling or heat in the area of complaint.  
The examiner concluded from his conversation with the veteran 
that the pain was no worse than it had been in 1965, but was 
more constant.  The examiner noted tenderness to palpation 
and some crepitation suggesting extra-calcific deposits in 
the gluteal musculature.  Tenderness was noted to increase 
over the posterior aspect of the greater tuberosity with 
internal and external rotation.  The examiner noted no 
radiation of his pain.  

Range of motion in the right hip was noted as 105 degrees 
flexion, external rotation of 30 degrees, internal rotation 
of 15 degrees, abduction of 45 degrees, adduction of 25 
degrees, and extension of zero degrees.  It was noted that 
range of motion in the right hip was mainly limited by pain.  
The examiner noted no weakened movement, incoordination, and 
fatigability.  The examiner also noted no leg length 
discrepancy.  Range of motion in the right knee was also 
noted as limited by pain.  The examiner opined that the 
veteran's pain was secondary to residual calcification, 
extraarticular, over the greater tuberosity of the femur with 
mild limitation of motion of internal and external rotation 
and flexion.  The examiner described the veteran's pain as 
mild, occasionally moderate, relieved by antiinflammatory 
medication.  The examiner opined there was no significant 
functional impairment or functional loss.  

Upon VA authorized genitourinary examination dated in June 
1999, the examiner noted bilateral epididymal fullness with 
some tenderness on the right.  The veteran reported that he 
was being treated with medication for his urinary frequency, 
urgency, and occasional incontinence.  The examiner opined 
that the atrophy of the right testicle did not cause any 
functional limitations to daily activities and was of no 
clinical consequence with respect to fertility potential or 
the veteran's ability to achieve functional erections.  A 
September 1999 addendum to the report notes that the 
veteran's right testicular volume was approximately 15 to 20 
cubic centimeters and the left measured approximately 35 
cubic centimeters.  

Analysis

Service Connection Claims

In regard to the claims of entitlement to service connection, 
basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. 
§§  1110, 1131 (West 1991).  Service connection connotes many 
factors but basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a) (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. §  3.303(d).  Certain chronic 
disabilities, such as hypertension, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1998).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the veteran 
must submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

I.  Entitlement to Service Connection for a Cerebrovascular 
Accident, Claimed as 
    Secondary to Service-Connected Grand Mal Seizures

Following a thorough review of the evidence of record, the 
Board concludes that service connection for a cerebrovascular 
accident, claimed as secondary to service-connected grand mal 
seizures, is not warranted.  

The record is silent for competent medical evidence showing 
that the veteran's cerebrovascular accident is related to his 
service-connected grand mal seizures or any other incident of 
service.  In fact, upon VA neurological examination dated in 
September 1996, the examiner opined that the veteran's brain 
stem infarction was not related to his seizures or aggravated 
by his seizure disorder.

Unfortunately, the claim for service connection for a 
cerebrovascular accident, claimed as secondary to grand mal 
seizures, is supported solely by the contentions of the 
veteran.  However, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has made it clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Consequently, the veteran's lay assertion that his 
cerebrovascular accident was caused or aggravated by his 
service-connected grand mal seizures is neither competent nor 
probative of the issue in question.  While the veteran is 
competent to testify as to symptomatology, he is not 
competent to diagnose the etiology of his own disorder.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93-95 (1993); and Clarkson v. Brown, 4 
Vet. App. 565, 657 (1993).

In the absence of competent medical evidence of a nexus 
between the veteran's cerebrovascular accident and his 
service-connected grand mal seizures, or any incident of 
service, the claim is not well grounded and must be denied.

II.  Entitlement to Service Connection for a Chronic Brain 
Syndrome

Following a careful review of the evidence of record, the 
Board concludes that service connection for a chronic brain 
syndrome is not warranted.  

Even assuming that the record reflects medical evidence 
sufficient to establish a diagnosis of a chronic brain 
syndrome, the record is silent for competent medical evidence 
of a nexus between a chronic brain syndrome and any incident 
of service or any service-connected disability.  As noted 
above, the veteran is not competent to provide probative 
evidence as to matters requiring expertise regarding 
specialized medical knowledge, skill, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. at 494-5.  

Thus, in the absence of such evidence, the claim is not well 
grounded and must be denied.

III.  Entitlement to Service Connection for Neuritis

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for 
neuritis is not warranted.  The record is silent for 
competent medical evidence of a diagnosis of neuritis.  Even 
assuming the medical evidence of record was sufficient to 
establish a diagnosis of neuritis, competent medical evidence 
of a nexus between neuritis and any incident of service, or 
any service-connected disorder, has not been presented.  
Thus, for the reasons noted above, the claim is not well 
grounded and must be denied.

The Board notes that in a December 1999 written argument, the 
veteran's representative maintained that if the Board found 
the veteran's service connection claims were not well 
grounded, a remand was required under the substantive 
provisions of the Veterans Benefits Administration Manual 
M21-1 requiring that full development of all claims be 
undertaken.  However, the Court has observed that the 
decision by the United States Court of Appeals for the 
Federal Circuit in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997) makes it clear that the statutory duty to assist does 
not attach until a well-grounded claim has been submitted.  
See Carbino v. Gober, 10 Vet. App. 507 (1997).  The Board is 
required to follow the precedent opinions of the Court.  
38 U.S.C.A. § 7269 (West 1991); see also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  

Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that the claim is not well-grounded.  The Board is not bound 
by an administrative issuance that is in conflict with 
binding judicial decisions, and the Court's holdings on the 
issue of the duty to assist in connection with the well-
grounded claim determination are quite clear.  See Morton v. 
Brown, 12 Vet. App. 477 (1999); 38 C.F.R. § 19.5 (1998).  
Therefore, the Board has determined that in the absence of a 
well-grounded claim, VA has no duty to further assist the 
veteran in developing his case and a remand is not warranted.  

Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  These regulations include 38 C.F.R. 
§§ 4.1 and 4.2 (1999) which require the evaluation of the 
complete medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

IV.  Entitlement to an Evaluation in Excess of 10 Percent for 
Grand Mal Seizures
       with Anemia and Gingivitis

Grand mal seizures are rated pursuant to the general rating 
formula for major seizures.  38 C.F.R. § 4.124(a), Diagnostic 
Code 8910 (1999).  Pursuant to that rating formula, a 10 
percent evaluation is warranted for a confirmed diagnosis of 
epilepsy with a history of seizures.  A 20 percent evaluation 
is warranted for at least one major seizure in the last two 
years or at least two major seizures in the last six months.  
At least one major seizure in the last six months or two in 
the last year, or averaging five to eight minor seizures 
weekly warrants a 40 percent evaluation.  A 60 percent 
evaluation is warranted for an average of at least one major 
seizure in four months over the last year or nine to ten 
minor seizures per week.  An average of at least one major 
seizure in three months over the last year or more than ten 
minor seizures weekly warrants an 80 percent evaluation.  A 
100 percent evaluation is warranted for an average of at 
least one major seizure per month over the last year.  See 
38 C.F.R. § 4.124(a), Diagnostic Code 8910 (1999).

The regulation notes that a major seizure is characterized by 
the generalized tonic-clonic convulsion with unconsciousness.  
A minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head or 
sudden jerking movements of the arms, trunk, or head or 
sudden loss of postural control.  When continuous medication 
is shown necessary for the control of epilepsy, the minimum 
evaluation will be 10 percent.  See 38 C.F.R. § 4.124(a), 
Diagnostic Code 8910 (1999).

The medical evidence of record reflects that the veteran's 
last seizure was in 1979, although he has continued to take 
anticonvulsant medication.  In the absence of competent 
medical evidence of at least one major seizure in the last 
two years, an evaluation in excess of 10 percent is not 
warranted.  A compensable evaluation for 
anemia is not in order because hemoglobin has been reported 
at levels above 10gm/100ml.  See, for example, laboratory 
results reported in July 1999.  38 C.F.R. § 4.117, Code 7700.  
The earlier criteria are not more favorable because there is 
no underlying condition as the disorder results from 
medication.  The grant of service connection for gingivitis 
does not authorize compensation.  See 38 C.F.R. § 3.381.


V.  Entitlement to an Evaluation in Excess of 10 Percent for 
Residuals of a Right
      Femur Fracture

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

Impairment of the femur manifested by slight hip or knee 
disability warrants a 10 percent disability evaluation.  A 20 
percent disability evaluation is warranted for impairment of 
the femur with moderate knee or hip disability. Impairment of 
the femur manifested by marked knee or hip disability 
warrants a 30 percent disability evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (1999).

The words "mild," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (1999).  It should 
also be noted that use of terminology such as "mild" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

The most recent, and thus most probative, evidence regarding 
the residuals of the right femur fracture is the June 1999 VA 
orthopedic examination.  Tenderness to palpation over the 
gluteal musculature and over the posterior aspect of the 
greater tuberosity was noted.  Pain was also noted upon range 
of motion testing in both the right knee and the right hip.  
The examiner noted no weakened movement, incoordination, or 
fatigability as well as no significant functional impairment 
or functional loss.  The examiner described the veteran's 
pain as mild, occasionally moderate, relieved by 
antiinflammatory medication.  

The Board concludes that this evidence more nearly 
approximates to a 20 percent disability evaluation in that it 
demonstrates impairment of the femur with moderate knee and 
hip disability.  

VI.  Entitlement to a Compensable Evaluation for Right 
Testicle Atrophy

Complete atrophy of the testis is rated pursuant to 38 C.F.R. 
§ 4.115b, Diagnostic Code 7523 (1999).  The rating schedule 
provides that a noncompensable evaluation is warranted for 
complete atrophy of one testicle.  A 20 percent evaluation is 
warranted for compete atrophy of both testicles.  

The evidence of record reflects atrophy of the right testicle 
only.  The record is silent for evidence of atrophy of both 
testicles.  Additionally, upon VA genitourinary examination 
dated in June 1999, the examiner opined that the atrophy of 
the right testicle did not cause any functional limitations 
to daily activities and was of no clinical consequence with 
respect to fertility potential or the veteran's ability to 
achieve functional erections.  The veteran's right testicular 
volume measured approximately 15 to 20 cubic centimeters and 
the left testicular volume measured approximately 35 cubic 
centimeters.

The Board concludes that the evidence presented fails to 
demonstrate entitlement to a compensable evaluation for 
atrophy of the right testicle.  





In regard to the claims of entitlement to increased ratings 
for grand mal seizures, residuals of a right femur fracture, 
and right testicle atrophy, the Board notes that the 
percentage ratings under the Schedule are representative of 
the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 (1999) specifically 
sets out that "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  In the present case, there is no evidence 
the veteran's service-connected disabilities result in 
frequent periods of hospitalization.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
the absence of an exceptional or unusual disability picture.  



ORDER

The claim of entitlement to service connection for a 
cerebrovascular accident, claimed as secondary to service-
connected grand mal seizures, is denied.

The claim of entitlement to service connection for a chronic 
brain syndrome is denied.

The claim of entitlement to service connection for neuritis 
is denied.

The claim of entitlement to an evaluation in excess of 10 
percent for grand mal seizures with anemia and gingivitis is 
denied.

A 20 percent evaluation for residuals of a right femur 
fracture is granted, subject to controlling regulations 
affecting the payment of monetary awards.

The claim of entitlement to a compensable evaluation for 
right testicle atrophy is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

